Citation Nr: 0024513	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  92-05 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hallux valgus 
secondary to service connected residuals of bunionectomy of 
the left foot.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a total left knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to December 
1949 and from September 1950 to July 1952.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  This case was previously before the 
Board in December 1992, September 1994 and again in December 
1998.  In its current status the case returns to the Board 
following the completion of development made pursuant to its 
December 1998 remand.  

It should be noted that this case had been developed and 
certified on additional issues than those referenced on the 
title page of this decision.  The issue of entitlement to 
service connection for carpal tunnel syndrome on the right 
has been granted by the RO.  The issues of entitlement to 
increased evaluations for carpal tunnel syndrome on the left 
and scars on the hands were denied in the prior Board 
decision in December 1998.  Also the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a total left knee 
replacement will be discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's service-connected pes planus has aggravated 
nonservice-connected hallux valgus of the left foot.

2.  The veteran's service-connected bilateral foot condition 
is primarily manifested by slight pes planus.

CONCLUSIONS OF LAW

1.  A separate disability rating is warranted for hallux 
valgus of the left foot resulting from aggravation of a 
nonservice-connected disability by service-connected pes 
planus.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.310 (1999).

2.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1953 rating action, service connection was 
granted for pes planus, and a 10 percent evaluation was 
assigned, effective from July 1952.  The record discloses 
that this disability was the subject of subsequent 
adjudication by the RO between November 1958 and January 
1994.

Of record are post-service VA and private treatment records 
dated from 1971 to 1993.  VA outpatient treatment records 
dated in August and September 1978 show complaints of 
continued pain in both feet despite the use of arch supports.  
The diagnosis was bilateral pes planus, left foot worse than 
the right.  

On VA orthopedic examination in April 1979 the veteran had 
bilateral pes planovalgus deformity, left greater than right.  
He had only minimal remaining arch when standing on the right 
foot and almost no arch at all on the left.  He had mild 
prominence of the medial aspect of the first metatarsal head 
on the left foot with a tender prominence noted at the first 
cuneiform metatarsal joint.  X-rays revealed hypertrophic 
spurring at the base of the first metatarsal, first cuneiform 
joint medially, with a very mild hallux valgus deformity to 
the left.  The clinical impression included early hallux 
valgus deformity of the left foot.

In February 1983 the veteran was evaluated for left foot pain 
over the great toe metatarsophalangeal joint, which had 
gradually increased over the last year.  Examination revealed 
a prominent bunion over the medial aspect of the great toe 
metatarsophalangeal joint metatarsal head.  Range of motion 
of the metatarsophalangeal joint was good.  The arches were 
flat and there was mild hallux valgus.  In July 1983 the 
veteran was treated for complaints of increased left bunion 
pain limiting him to minimal ambulation and the use of a 
cane.  The clinical impression was mild hallux valgus 
deformity of the left foot.  The veteran underwent a 
bunionectomy and excision of the exostosis of the first 
metatarsal.  

On VA examination in November 1983, the examiner noted the 
veteran's history of flat feet in service.  The veteran 
complained of persistent pain and discomfort in his feet.  He 
reported that he had asked for special shoes to ameliorate 
the symptoms but without success and had required the use of 
a cane since 1980 because of persistent foot pain.  He 
recently underwent a left Keller bunionectomy of the left 
great toe for his hallux valgus deformity and prominent 
painful bunion.  The clinical impression was flexible pes 
planus foot deformities - symptomatic and status post left 
great toe bunionectomy with re-alignment.

A private examination report in October 1984 shows the 
veteran was evaluated for foot pain.  He reported that he had 
notable scars on the insides of his feet where he had bled 
because of difficulty with ill-fitting shoes.  He primarily 
complained of discomfort and pain on the medial plantar 
aspect of both feet in the arch region and on the medial side 
of the talo navicular joint region associated with a subtalar 
joint.  Musculoskeletal examination noted hallux valgus of 
the left foot and contracture deformity with reducible 
hammerdigit left foot.  On stance the veteran had a pronated 
foot, low arch and the heel went into valgus position.  The 
examiner noted that the veteran's discomforts were associated 
with osteoarthritis.

VA outpatient treatment records from January 1985 to July 
1991 primarily show treatment for unrelated disability.

On VA examination in September 1991 the veteran had a lowered 
arch bilaterally consistent with pes planus.  He walked with 
a slight limp and used a cane.  Range of motion of the feet 
and toes was normal.  There was a surgical scar over the 
right medial aspect of the left great toe and first joint.  

At his personal hearing in February 1992, the veteran 
testified as to the facts surrounding the original injury and 
the surgery to remove the bunion. He also testified as to his 
current condition and disability, stating that he had 
problems walking and was unable to stand for even short 
periods.  He testified that the big toe on his left foot bows 
inward.  Additional evidence submitted in support of the 
claim included lay statements from fellow servicemen relating 
their observations of his bilateral foot condition during 
active duty.  

On VA examination in February 1992 the veteran walked with a 
limping gait and had a cane in his left hand.  He had a well-
healed longitudinal scar along the medical aspect of his left 
great toe.  There appeared to be pes planus on inspection.  
There was tenderness over the medial aspect of the foot.  The 
clinical impression was pes planus, status post foot 
procedure with persistent pain, paresthesia and burning to 
the extent he had to walk with a supportive cane in his left 
hand.  He could not stand or walk for prolonged periods of 
time, greater than an hour.  X-rays showed no evidence of pes 
planus.  There was fusion of the distal interphalangeal joint 
of the fifth toe. 

The veteran presented testimony at a hearing before a member 
of the Board in Washington, D.C. in September 1992.  His 
testimony was essentially unchanged from previous testimony 
given in February 1992.  He testified that during service he 
did not notice any turning of the left great toe and that it 
first started sometime in the 1970s.  He initially sought 
treatment at the VA Medical Center over the years.  He 
testified that none of his treating physicians ever mentioned 
a relationship between his crooked left big toe and his 
service-connected pes planus.  

On examination in February 1993, the veteran complained of 
pain in both feet associated with pes planus and of an 
enlarging joint at the first metatarsal cuneiform 
articulation of the left foot.  The examiner noted the 
veteran's previous surgery for bunionectomy and 
exostosectomy.  Examination revealed that on stance the 
veteran's feet were moderately pronated.  On gait analysis he 
shuffled, walking in an abducted out-toe gait pattern of 
moderate severity.  X-rays revealed osteophytic changes at 
the first metatarsal cuneiform articular joint consistent 
with osteoarthritis.  There was adequate reduction of the 
bunion deformity, narrowing joint margin of the first 
metatarsophalangeal joint on the left and slight radiolucency 
probably associated with previous surgical procedure.  When 
the findings were compared to views taken in 1984 a slight 
increase in severity was noted.  The clinical impression was 
mild hallux valgus deformity with reducible hammerdigit 
syndrome.  The examiner noted that the veteran had not 
received treatment for his condition over the past nine 
years.  

On VA examination in March 1993 the examiner was asked to 
render an opinion as to whether any current hallux valgus and 
bunion residuals were etiologically related to the veteran's 
service connected pes planus.  The veteran's long history of 
complaints of problems with his feet and prior bunionectomy 
in the early to mid 1980s was noted.  He complained of 
painful weight bearing and that he could not be up for more 
than thirty minutes at a time.  He stated that if he was up 
over several hours during the course of the day, he used a 
cane in order to ambulate.  Examination of the feet revealed 
bilateral pes planus.  He had 15 degrees of dorsiflexion and 
40 degrees of plantar flexion in both ankles.  There was no 
evidence of Achilles tendon spasm or displacement.  There was 
some degenerative enlargement of the left great toe with 
moderate restriction of motion.  He demonstrated a mild limp 
while walking and did not push off the left great toe.  He 
had difficulty with heel toe walking.  Following review of 
the chart and examination of the veteran, the examiner was 
unable to conclude whether any current hallux valgus or 
residuals of bunionectomy were related to the service 
connected pes planus.  

VA neurological examination in September 1995 revealed the 
veteran had bilateral pes planus and an old bunionectomy scar 
on the left foot, medial portion, slightly proximal to the 
left great toe.  There was sensory loss approximately to the 
level of the ankle on the left.  There was some weakness of 
the foot plantar and flexor muscles bilaterally, left greater 
than right.  The examiner concluded that it was possible that 
the veteran has some deficit, principally the left hallux 
valgus, as a direct consequence of his left bunionectomy.  

A letter from the veteran's private podiatrist, dated in June 
1997 indicated the veteran had been evaluated for foot pain 
on two occasions, once in October 1984 and again in February 
1993.  Both times it was recommended that he be casted for 
biomechanical functional foot orthotic devices.  The veteran 
deferred treatment both times.  

The veteran presented testimony at a videoconference hearing 
in June 1998 about the onset of and severity of his pes 
planus disability.  The veteran testified that his doctor 
told him that he had developed additional foot disabilities, 
including hallux valgus, because of years of wearing ill-
fitting shoes as a result of his flat feet.  He testified 
that he had special insoles made for his shoes.

On VA examination in May 1999 the veteran stated that his 
feet started giving him trouble in 1950.  He stated that 
blood would be in his boots and that he was put in special 
low cut shoes.  He complained of spasms in his feet every 
night.  He currently wore special corrective shoes.  On 
examination both feet appeared abnormally shaped with a long 
great toe.  There was a 9-centimeter scar over the left great 
toe, where a bunion was removed and was partially ankylosed.  
There was slight pes planus of both feet.  The examiner was 
unable to see any scarring on the veteran's feet claimed to 
have been caused by his boots.  There was no evidence of 
painful motion, instability, weakness, tenderness or edema.  
The examiner described the veteran's gait as "terribly 
poor" with limitations of standing and walking.  There were 
no callosities, breakdown or unusual shoe wear pattern.  The 
skin was intact, pink and warm.  The dorsalis pedis and 
posterior tibial pulsations were adequate.  Posture, 
standing, squatting, supination, pronation and rising on toes 
and heels were moderate, considering his medical history.  
The Achilles tendon alignment was satisfactory.  There was a 
23-degree angulation of the left first metatarsal phalangeal 
joint.  

The examiner noted there was evidence of weakened movement, 
excess fatigability and incoordination, to a minor degree.  
There was no indication of swelling on use or callosities.  
There was also no marked pronation and no extreme tenderness 
of plantar surfaces of the feet and no inward displacement of 
the Achilles tendon.  The condition was not improved by 
orthopedic shoes or appliances.  The examiner concluded that 
it was not likely that the veteran's service-connected pes 
planus caused the valgus of the left foot, although pes 
planus could have aggravated the hallux valgus.  


Analysis 

Service connection for Hallux Valgus Deformity of the Left 
Foot

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991).

The law permits the grant of service connection for a 
disability which results from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110.  To grant service connection on a secondary basis, 
38 C.F.R. § 3.310(a) provides that the injury or disease must 
be proximately due to or the result of the service-connected 
disease or injury.  Also, when a service-connected disability 
aggravates, but is not the proximate cause of, a non-service-
connected disability, service connection may be established 
for the increment of the nonservice-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran contends in essence that the left hallux valgus 
deformity was caused by his service-connected pes planus.  
The VA examiner in May 1999 concluded that although he did 
not think that the veteran's service-connected pes planus 
disability caused the hallux valgus, it could have aggravated 
his nonservice-connected hallux valgus.  As set forth above, 
when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  The May 1999 opinion has not been rebutted by 
any other evidence, including the two previous opinions 
discussed above, given in the VA examinations in 1993 and 
1995.  On the contrary, the opinion contained in the March 
1993 VA examination report did not rebut the opinion that the 
veteran's hallux valgus disorder was aggravated by his 
service-connected pes planus.  The 1993 examiner was simply 
unable to conclude that any current hallux valgus was related 
to the service connected pes planus.  Further, although the 
1995 VA opinion did not address the veteran's case 
specifically, it was consistent with the May 1999 opinion.  
The 1995 VA examiner opined that the veteran had some 
deficit, principally left hallux valgus as a direct 
consequence of his left bunionectomy.  The Board notes that 
the veteran is currently service-connected for bunionectomy 
residuals secondary to his service-connected pes planus.

The Board finds that the benefit of the doubt should be 
resolved in the veteran's favor as to this matter.  38 
U.S.C.A. § 5107.  As discussed below, the veteran's hallux 
valgus has been shown to be symptomatic and painful, and has 
had a long-term effect on his life over many years.  His 
diagnosed left hallux valgus has been linked to the pes 
planus.  The evidence is at least in equipoise and there is 
no preponderance of evidence to the contrary.  Therefore, the 
Board is of the opinion that a separate disability rating is 
warranted for that amount of hallux valgus which is 
determined to be due to aggravation from the veteran's 
service-connected pes planus.  Gathering the information and 
medical evidence necessary for awarding this separate rating 
will be the responsibility of the RO, as with all initial 
disability ratings.

Increased Evaluation for Pes Planus

The Board finds that the veteran's claim for a higher 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently evaluated as 10 percent disabled for 
his bilateral pes planus under Code 5276.  This rating 
requires moderate acquired flatfoot, either unilateral or 
bilateral, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  Severe bilateral flat 
foot, with objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities, is rated 30 percent.  Pronounced bilateral flat 
foot, with marked pronation, extreme tenderness of plantar 
surface of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, warrants a 50 percent rating.  
38 C.F.R. § 4.71, Code 5276 (1999).

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for bilateral pes planus, which is currently 
evaluated as 10 percent disabling.  The medical evidence, 
particularly the report from the May 1999 VA examination, 
reveals the veteran to have slight bilateral pes planus and 
hallux valgus deformity of the left foot, with symptoms 
consistent with those which warrant a 10 percent evaluation 
Diagnostic Code 5276.  The evidence does not show the pes 
planus to be severe, with the marked deformity, accentuated 
pain on manipulation and use, indication of swelling on use, 
and characteristic callosities that a 30 percent rating would 
contemplate.  Although the veteran exhibited tenderness over 
the medial aspect of the foot, it has not been described as 
"severe."  No muscle spasms have been noted.  Although the 
veteran stated that his symptoms were not improved by 
orthopedic shoes or appliances, he has not exhibited any of 
the "pronounced" symptoms.  

The specific symptoms cited in Code 5276 as criteria for a 30 
percent rating are absent.  Therefore the Board finds that 
the veteran's overall level of disability shown does not more 
nearly approximate the clinical manifestations required for a 
30 percent rating under Code 5276.  38 C.F.R. § 4.7 (1999).  

Also for consideration is the extent to which factors such as 
pain on motion, weakened movement, excess fatigability, lost 
endurance, swelling or incoordination, cause functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 (1999), DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  However, the veteran is 
currently in receipt of a 10 percent rating, which 
contemplates "pain on manipulation and use of the feet." 
Since he does not have objective evidence of weight-bearing 
line over or medial to the great toe or inward bowing of the 
tendo achillis, it appears that the 10 percent rating is 
justified chiefly on the basis of pain.  Further, there is no 
evidence of swelling or weakness indicative of significant 
functional loss not already included in the assigned 10 
percent evaluation.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet.App. 194 (1997).

In making its determination, the Board has considered the 
veteran's hearing testimony, which is considered credible 
insofar as it described the veteran's current symptoms and 
beliefs that the service-connected bilateral pes planus was 
more disabling than currently rated.  However, the veteran is 
not competent to testify as to matters requiring medical 
expertise.  The competent evidence in this case does not 
provide a basis for favorable action on the veteran's claim. 

Under the rating schedule, a compensable rating may be 
assigned to several other foot disabilities, if shown.  These 
are weak foot (Code 5277), claw foot (Code 5278), 
metatarsalgia (Code 5279), hammertoe (Code 5282), and 
malunion or nonunion of the tarsal or metatarsal bones (Code 
5283).  38 C.F.R. § 4.71a (1999).  However, the medical 
evidence does not show that any of these conditions have been 
demonstrated and shown to be a manifestation of the service-
connected disability and the veteran does not claim that any 
of them are present.  In the absence of any of these 
findings, a basis for an increased evaluation for bilateral 
pes planus is not found and the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991).

ORDER

1.  Service connection with a separate disability rating 
awarded to reflect hallux valgus deformity of the left foot 
caused by aggravation of a nonservice-connected disability by 
a service-connected disability is granted.

2.  An increased evaluation for bilateral pes planus is 
denied.

REMAND

In this case, the veteran was notified of the certification 
and transfer of the appellate record by letter dated April 
12, 2000.  38 C.F.R. §§ 19.36, 20.1304(a) (1999).  He 
submitted additional evidence to the Board in June 2000.  The 
evidence includes a copy of a May 2000 VA outpatient 
treatment record relative to the veteran's claim for 1151 
benefits.  This evidence was received within ninety days of 
the certification of appeal and transfer of records to the 
Board and does not contain a waiver of RO review thereof.  
Therefore, the Board may not proceed in the adjudication of 
the appeal, consistent with 38 C.F.R. § 20.1304(c) (1999).  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should again review the record.  
The evidence received by the Board in 
June 2000 and any other additional 
evidence submitted and not previously 
considered, should also be reviewed.  The 
RO should make a specific determination, 
based upon the complete record, with 
respect to whether or not the veteran has 
presented a well-grounded claim for 
entitlement to compensation under 
38 U.S.C.A. § 1151 for a total left knee 
replacement.  Based on this 
determination, and if appropriate, see 
Morton v. West, 12 Vet. App. 477 (1999), 
the RO should accomplish any further 
indicated development.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	IRIS S. SHERMAN	N. R. ROBIN
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
LAWRENCE M. SULLIVAN 
Member, Board of Veterans' Appeals





 


